DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 30 are objected to because of the following informalities:  
Claim 1, line 10, term “an the access control” should be –the access control--.
Claim 1, line 12, term “a processor” should be “a lock processor” because based on the specification (paragraphs [0058]-[0059]) the credential module transmits decrypts the encrypted mobile credentials to extract the virtual card data and then transmits the virtual card data to a lock controller 24.
Claim 30 should depend on claim 29 since term “physical key card reader” was introduced in claim 29.
  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 27 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,540,835.  Although the conflicting claims are not identical, they are not patentably distinct from each other because
Present application (17/325,640) Claim 27:
A credential module within an access control, comprising: a transceiver that advertises a presence on a periodic rate with an advertisement data that indicates an identifier of the access control such that a mobile library can scan for advertisement data and compare the identifier of the access control in the advertisement data with an 
Conflicting Patent (10,540,835) Claim 1:
An access control system, comprising: a credential service operable to generate an encrypted mobile credential comprising an identifier and virtual card data, the credential service operable to generate a set of encrypted mobile credentials from a permission, wherein the permission specifies access rights for a user to 

The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore 


Present Application 14/877,103
Conflicting Patent (10,540,835)
28, 31
1
29
23
30
8
31
1
32-33
10
35
5
36
6


Claims 27-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,017,623 in the same manner as above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, 

Claims 27, 28 and 31-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Conrad et al. (US Pub 2016/0036788).
As of claim 27, Conrad discloses a credential module within an access control (via an electronic lock; see figs 1 and 7), comprising: 
a transceiver that advertises a presence on a periodic rate with an advertisement data that indicates an identifier of the access control (see paragraph [0048], “the lock may broadcast its model and serial number information (or other unique lock ID information) and wait for a response from the mobile device”) such that a mobile library can scan for advertisement data and compare the identifier of the access control in the advertisement data with an identifier in an encrypted mobile credential in the mobile library (see paragraph [0052], “lock's ID is compared to a list of profiles stored on the mobile device to determine whether the mobile device is associated with the lock”), the encrypted mobile credential comprising an identifier and virtual card data (via encrypted profile including data regarding the lock access; see paragraph [0041]), and the mobile library can automatically connect and send the encrypted mobile credential to the transceiver (via mobile device transmitting the encrypted profiled to the lock; see paragraph [0054]), a credential service operable to generate a set of encrypted mobile credentials from a permission, wherein the permission specifies access rights for a user to an the access control (via server 104 generating encrypted user profile specifying access rights for the user to the lock; see paragraphs [0039] and [0041]), the credential module operable to extract the virtual card data from the encrypted mobile credential 
a lock processor in communication with the transceiver, the lock processor operable to decrypt and validate the encrypted mobile credential, the virtual card data then communicated to an access control controller to open the access control (via lock receiving the encrypted profiled and decrypting the profile to receive profile data and if the decrypted profile is verified that lock is unlocked; see paragraph [0054]).
As of claim 28, Conrad discloses decrypting and validating the encrypted mobile credential within a credential module that contains the processor (via decrypting, by the locking device, the user profile to generate a decrypted user profile; see paragraph [0003]).  
As of claim 31, Conrad discloses that the credential module is within the access control (via lock 700; see fig. 7). 
As of claim 32, Conrad discloses that the access control is a door lock (via lock 700; see fig. 7).
As of claim 33, Conrad discloses that the access control is a mechanical lock (via locking device 100b; see fig. 1B; also see paragraph [0033]).
As of claim 34, Conrad discloses that the access control is an electronic lock (via electronic locking device; see fig. 7).
As of claim 35, Conrad discloses that the credential module is operable to decrypt and validate the encrypted mobile credential by validating a digital signature (via using secret key known to the lock and the server; see paragraph [0028]).  

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US Pub 2016/0036788) in view of Scoggins et al. (US Pub 2015/0199863).
As of claims 29 and 30, Conrad discloses all the limitations of the claimed invention as mentioned in claim 27, however it does not explicitly disclose locating a physical key card reader within the access control, wherein the virtual card data is identical to card meta-data physically encoded on a physical key card for the physical key card reader.  
Scoggins discloses an access control system, wherein a user uses a mobile device 114 to access lock 112 (see fig. 1). Scoggins discloses that the lock 112 has a reader 216 to read physical key cards (see paragraph [0039]). Scoggins discloses that 
From the teaching of Scoggins it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Conrad to include the functionality of using physical card data as taught by Scoggins in order to provide dual functionality to the lock system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





N.S


/NABIL H SYED/Primary Examiner, Art Unit 2683